

Exhibit 10.1







December [_], 2019


PG&E Corporation
77 Beale Street
P.O. Box 770000
San Francisco, California 94177


Re: Chapter 11 Plan Backstop Commitment Letter


Ladies and Gentlemen:


Reference is hereby made to the chapter 11 bankruptcy cases, lead case
no. 19-30088 (the “Chapter 11 Cases”), currently pending before the United
States Bankruptcy Court for the Northern District of California (the “Bankruptcy
Court”), in which PG&E Corporation (“PG&E” or the “Company”) and Pacific Gas and
Electric Company (the “Utility” and together with PG&E, the “Debtors”) are
debtors in possession.  Reference is further made to the Chapter 11 plan of
reorganization that includes Abrams Capital Management, L.P. (or certain funds
and accounts it manages) (“Abrams” or a “Shareholder Proponent”) and Knighthead
Capital Management, LLC (or certain funds and accounts it manages) (“Knighthead”
or a “Shareholder Proponent”) as plan proponents with the Debtors, filed on
December 12, 2019 at Dkt. No. 19-30088, that is in a form acceptable to each of
Knighthead, Abrams, and the Debtors, and that incorporates the modifications
provided for in the Tort Claimants RSA (as defined herein) (as may be amended,
modified or otherwise changed in accordance with this Backstop Commitment
Letter, the “Plan”) to implement the terms and conditions of the reorganization
of the Debtors as provided therein.  Capitalized terms used in this backstop
commitment letter (this “Backstop Commitment Letter”) or in the exhibits hereto
but not otherwise defined shall have the meanings ascribed to them in the Plan. 
The word “including” means “including, without limitation”.


In order to facilitate the Debtors’ emergence from Chapter 11, pursuant to this
Backstop Commitment Letter, and subject to the terms, conditions and limitations
set forth herein and in consideration for the Backstop Commitment Premium, the
undersigned Backstop Party (the “Backstop Party”) is willing to purchase, on the
Effective Date, an amount of New HoldCo Common Stock and Backstop TBM Trust
Interests (as defined herein) up to its Backstop Commitment Amount (as defined
herein) at the Backstop Price (as defined herein).


In addition, PG&E has separately solicited and negotiated and expects to enter
into substantially similar backstop commitment letters (“Other Backstop
Commitment Letters”) with other funding sources (“Other Backstop Parties”)
pursuant to which such Other Backstop Parties will commit to purchase New HoldCo
Common Stock and Backstop TBM Trust Interests on the Effective Date (such
commitments, “Other Backstop Commitments,” and together with this Backstop
Commitment, the “Aggregate Backstop Commitments”).


1.          Equity Offerings.


a.          Structure.  The Plan, among other things, shall provide that, on the
Effective Date, Reorganized HoldCo shall issue shares of New HoldCo Common Stock
for up to $12 billion of aggregate net cash proceeds to Reorganized Holdco (the
“Equity Offering Cap”).  PG&E shall structure the offering of any such shares of
New HoldCo Common Stock (or rights pursuant to which any such shares may be
issued or other securities convertible into any such shares) (the “Equity
Offering”) in accordance with the terms of this Section 1, including the
following parameters:


(i)          if the Implied P/E Multiple with respect to such Equity Offering
equals or exceeds the greater of (A) 13.5 and (B) 13.5 times one plus any
percentage change of the Applicable Utility Index Multiple (as defined herein)
as measured on November 1, 2019 and the Determination Date (as defined herein),
then PG&E shall be permitted to conduct the Equity Offering in any form of
primary equity offering (including any public offering, regular way offering,
at-the-market equity offering, block trade, modified Dutch auction or other
auction pricing mechanism, rights offering, private placement, “PIPE” sale or
other registered or  unregistered transaction) upon such terms and conditions as
may be determined by the Board (a “Permitted Equity Offering”), including such
terms and conditions that are reasonably advisable (based on the advice of the
Debtors’ tax advisors after consultation with Jones Day) in order to avoid an
“ownership change” within the meaning of Section 382 and the Treasury
Regulations promulgated thereunder or to otherwise preserve the ability of the
Debtors to utilize their net operating loss carryforwards and other tax
attributes (collectively, the “NOLs”);



--------------------------------------------------------------------------------



(ii)          if the Implied P/E Multiple with respect to the Equity Offering is
less than the Implied P/E Multiple required for a Permitted Equity Offering in
Section 1(a)(i) above, but equals or exceeds the lesser of (A) 12 and (B) 12
times one plus the percentage change of the Applicable Utility Index Multiple as
measured on November 1, 2019 and the Determination Date (the “Rights Offering
Threshold Multiple”), then PG&E shall structure the Equity Offering such that
(Y) at least 80%, determined assuming the exercise in full of all of the Rights,
of the aggregate cash proceeds of the Equity Offering is to be raised through
the exercise of purchase rights (the “Rights”) distributed to holders of PG&E
common stock (“Existing Shareholders”) as of a record date to be determined by
the Board (the “Record Date”) to purchase shares of New HoldCo Common Stock for
cash at a price set forth below (the “Rights Offering”) and (Z) the balance of
the aggregate cash proceeds of the Equity Offering is to be raised through any
other form of primary equity offering (including any public offering, regular
way offering, at-the-market equity offering, block trade, modified Dutch auction
or other auction pricing mechanism, private placement, “PIPE” sale or other
registered or  unregistered transaction), provided, that entities holding a
majority of the Aggregate Backstop Commitments have not objected to the identity
of the purchasers and ultimate purchasers, as applicable, in such Equity
Offering, to the extent such Equity Offering is not a broadly syndicated
underwritten public offering, within three business days of receipt of notice
from PG&E;


(iii)          in both of paragraphs (i) and (ii) above, Reorganized Holdco may
also raise equity capital (subject to the Equity Offering Cap) by calling on the
Backstop Commitments (after giving effect to any reduction of the Backstop
Commitments in connection with a Permitted Equity Offering or a Rights Offering,
as applicable); and


(iv)          if the Implied P/E Multiple with respect to the Equity Offering
would be less than the Rights Offering Threshold Multiple or if for any other
reason Reorganized Holdco is unable to execute an Equity Offering, then
Reorganized Holdco shall not utilize either a Permitted Equity Offering or a
Rights Offering and shall issue shares at the Backstop Price pursuant to the
Backstop Commitments up to the amount of the Equity Offering Cap less the
proceeds of any Additional Capital Sources.


“Implied P/E Multiple” means, with respect to any Equity Offering, (A) the price
per share at which shares of New Holdco Common Stock are offered to be sold in
such Equity Offering (which price (x) in the case of an Equity Offering of
rights, shall be the exercise price to acquire a share of New HoldCo Common
Stock pursuant to such rights or (y) in the case of an Equity Offering of a
security convertible into or exchangeable for shares of New HoldCo Common Stock,
shall be the per share price implied by the conversion ratio used to convert the
principal amount, liquidation preference or other face amount of such security
into a number of shares of New HoldCo Common Stock) (the “Per Share Price”),
times (B) the number of fully diluted shares of PG&E (calculated using the
treasury stock method) that will be outstanding as of the Effective Date
(assuming such Equity Offering and all other equity transactions contemplated by
the Plan are consummated and settled on the Effective Date), divided by (C) the
Normalized Estimated Net Income as of the Determination Date.


2

--------------------------------------------------------------------------------



b.          Additional Capital Sources.  PG&E shall conduct the Equity Offering
in accordance with the Plan.  The net cash proceeds to PG&E of the Equity
Offering shall not exceed the Equity Offering Cap, less the sum of (i) the
principal amount of debt that is issued by PG&E in excess of $7 billion in
connection with the Plan; (ii) the proceeds of any preferred stock issued by the
Utility (excluding any Utility Preferred Interests that are Reinstated pursuant
to the Plan); (iii) the proceeds of any third-party transactions based upon or
related to the utilization or monetization of any (x) NOLs or (y) tax
deductions, in each case arising from the payment of Wildfire Claims that are
not otherwise utilized in the Plan (a “Tax Benefits Monetization Transaction”);
and (iv) the principal amount of any other debt that is issued or reinstated by
the Utility and its subsidiaries, excluding any Tax Benefits Monetization
Transaction, in excess of $27.35 billion in connection with the Plan (the
“Additional Capital Sources”).  During the term of the Backstop Commitment
Letter, PG&E shall not issue any senior equity securities.  Backstop Parties who
are Shareholder Proponents agree to use commercially reasonable efforts to
assist the Debtors to facilitate a Tax Benefits Monetization Transaction no
later than May 31, 2020.


c.          Rights Offering.  With respect to the Rights Offering:


(i)          the Rights will have a fixed exercise price equal to (a) the Rights
Offering Threshold Multiple times (b) the Normalized Estimated Net Income as of
the Determination Date, divided by (c) the number of fully diluted shares of
PG&E (calculated using the treasury stock method) that will be outstanding as of
the Effective Date (assuming all equity is raised by the exercise of all
Rights);


(ii)          the Rights shall be transferable;


(iii)          the Board shall provide that holders of Rights who fully exercise
their Rights will have over-subscription privileges to subscribe for additional
shares of New HoldCo Common Stock to the extent other Rights are not exercised,
with over-subscription procedures (including pro-ration rules) determined by the
Board;


(iv)          the Board may provide that the Rights or Rights Offering include
such terms and conditions that are reasonably advisable (based on the advice of
the Debtors’ tax advisors after consultation with Jones Day) in order to avoid
an “ownership change” within the meaning of Section 382 and the Treasury
Regulations promulgated thereunder or to otherwise preserve the ability of the
Debtors to utilize their NOLs, including limitations on the amount of Rights
that are exercisable by holders who, together with persons who have a formal or
informal understanding with such holders to make a coordinated acquisition of
stock within the meaning of Treasury Regulations 1.382-3(a) (an “Entity”),
beneficially own in excess of a specified percentage (e.g., 4.75%) of the
outstanding shares of PG&E common stock, subject to exceptions to be determined
by the Board; provided, however, that such terms and conditions shall not
restrict existing holders of PG&E common stock (including any Entity) from
acquiring shares that do not increase their aggregate beneficial ownership to
more than 4.75% of the outstanding shares of PG&E common stock immediately after
the completion of the Rights Offering; and


(v)          the Rights will have such other terms and conditions as may be
determined by the Board, as long as such other terms and conditions  are
consistent with the Plan and with every other provision of this Backstop
Commitment Letter.


d.          Subordinated Claims.  To the extent provided in the Plan, the
Debtors may issue Rights or New HoldCo Common Stock to holders of Claims against
a Debtor that are subject to subordination pursuant to section 510(b) of the
Bankruptcy Code and that arise from or are related to any equity security of
such Debtor.


3

--------------------------------------------------------------------------------



e.          Documentation.  The definitive documentation for any Permitted
Equity Offering or any Rights Offering shall be consistent with the Plan.  For
the avoidance of doubt, the organizational documents of the Reorganized HoldCo
(including its charter) may include limitations and other terms that are
reasonably advisable (based on the advice of the Debtors’ tax advisors after
consultation with Jones Day) in order to avoid an “ownership change” within the
meaning of Section 382 and the Treasury Regulations promulgated thereunder or to
otherwise preserve the ability of the Debtors to utilize their NOLs; provided,
however, that the organizational documents shall not be modified or amended in a
manner that would restrict existing holders of PG&E common stock (including any
Entity) from acquiring shares that do not increase their aggregate beneficial
ownership to more than 4.75% of the outstanding shares of PG&E common stock
immediately after the completion of the Rights Offering; provided further,
however, that if the Backstop Commitments will be drawn and as a result the
Backstop Party’s and its affiliates’ aggregate beneficial ownership of shares of
PG&E common stock would exceed 4.75% of the outstanding shares of PG&E common
stock, then (i) the Debtors may reduce the amount of the Backstop Party’s
Backstop Commitment in order to eliminate such excess and (ii) if the Debtors do
not make such reduction, the Debtors may not impose any restriction on the
transfer of any shares held by the Backstop Party or its affiliates (determined
as of the date the transactions contemplated by this Backstop Commitment Letter
and the Plan are consummated) pursuant to the terms of PG&E’s organizational
documents.  At least 30 days prior to the filing of the Plan Supplement, PG&E
shall give the Backstop Party drafts of the subscription form and any other
documentation to be completed by the Backstop Party in connection with funding
the Backstop Commitment for its review and comment.  The Plan filed by the
Debtors shall include Abrams and Knighthead as plan proponents with the Debtors
and be in a form reasonably acceptable to Abrams, Knighthead, and the Debtors
and shall incorporate the modifications provided for in the Tort Claimants RSA,
and such Plan shall otherwise provide for substantially the same classification
and treatment, including releases, of all Claims (other than Holdco Other
Wildfire Claims and Utility Other Wildfire Claims) as provided in the Debtors’
Joint Chapter 11 Plan of Reorganization filed with the Bankruptcy Court on
November 4, 2019.


f.          Use of Proceeds.  The Debtors shall only use the proceeds of an
Equity Offering to fund obligations to holders of Wildfire Claims under the
Plan.


g.          Notices.  Promptly, and in any event, within two days of the Board’s
determination of final pricing of any Equity Offering, PG&E shall publicly
disclose the form, structure, amount and terms of such Equity Offering,
including the Implied P/E Multiple for such Equity Offering.  PG&E shall give
the Backstop Party, as soon as reasonably practicable, but in no event later
than five business days prior to the Effective Date, (i) written notification
setting forth (A) the amount to be funded pursuant to the Backstop Commitment,
(B) an estimate of the Backstop Price and (C) the targeted Effective Date and
(ii) a subscription form to be completed by the Backstop Party, or other
instructions, to facilitate the Backstop Party’s subscription for the New HoldCo
Common Stock.


h.          Cooperation.  As reasonably requested by the Debtors, the Backstop
Party shall reasonably cooperate with the Debtors with respect to providing
information relevant to the preservation of the Debtors’ Tax Attributes,
including information regarding (i) the number of shares of PG&E common stock
owned by such party (on a holder-by-holder basis) prior to the Rights Offering,
(ii) the amount of Rights exercised and shares of New HoldCo Common Stock
purchased pursuant to the Backstop Commitment by such persons, and (iii) the
amount of Backstop Party’s Shares (as defined below) at any time prior to the
Allocation Date upon at least three business days’ notice to the Backstop Party.


2.          Backstop.


a.          Subject to the terms and conditions set forth herein and to the
payment and provision of premium to the Backstop Party as provided in Section
2(c), the Backstop Party, solely on behalf of itself, hereby commits to purchase
on the Effective Date at the Backstop Price (the “Backstop Commitment”) and up
to the dollar amounts set forth on Exhibit A hereto as may be adjusted pursuant
to the terms of this Agreement (the “Backstop Commitment Amount”), (i) an amount
of shares of New HoldCo Common Stock and (ii) if the Backstop Commitment is
drawn and a Tax Benefits Monetization Transaction is not expected to occur on
the Effective Date, a pro rata share (calculated as a percentage equal to the
Backstop Commitment Amount divided by the Aggregate Backstop Commitments) of
Backstop TBM Trust Interests (as defined herein), provided, however, that the
Backstop Commitment Amount shall be reduced as necessary to ensure that the
aggregate beneficial ownership of the Backstop Party does not exceed 8.99% of
the outstanding voting shares of PG&E immediately after the completion of the
Rights Offering.  For the avoidance of doubt, in the event the Backstop
Commitment is drawn and a Tax Benefits Monetization Transaction is not expected
to occur on the Effective Date, the Backstop TBM Trust Interests shall be issued
to the Backstop Party as provided in the foregoing clause (ii) for no additional
consideration (other than payment of the Backstop Price).


4

--------------------------------------------------------------------------------



b.          PG&E and the Backstop Party shall cooperate in good faith to prepare
and deliver a subscription agreement and any other documentation necessary to
effect the private placement of New HoldCo Common Stock to the Backstop Party in
accordance with the terms of this Backstop Commitment Letter, which
documentation shall be consistent with this Backstop Commitment Letter and the
Plan.


c.          The Debtors agree to pay the Backstop Party the Backstop Commitment
Premium to the extent provided on Exhibit A and to reimburse on a regular basis
the Backstop Party for the reasonable fees and expenses of Jones Day and a
financial advisor incurred prior to termination of this Backstop Commitment
Letter in connection with the Plan, the Backstop Commitment Letter, and the
transactions contemplated herein, provided that such reimbursement shall not
exceed $17 million for Jones Day in the aggregate and $19 million for the
financial advisor in the aggregate.  The provisions for the payment of the
Backstop Commitment Premium and the other provisions provided herein are an
integral part of the transactions contemplated by this Backstop Commitment
Letter and without these provisions the Backstop Party would not have entered
into this Backstop Commitment Letter, and the Backstop Commitment Premium shall,
pursuant to an order of the Bankruptcy Court approving this Backstop Commitment
Letter, constitute allowed administrative expenses of the Debtors’ estates under
sections 503(b) and 507 of the Bankruptcy Code.


d.          (1)  Reorganized Holdco will enter into a registration rights
agreement with the Backstop Party in respect of the shares of New HoldCo Common
Stock that the Backstop Party may acquire in accordance with the Plan and this
Backstop Commitment Letter (“Registrable Shares”), which registration rights
agreement shall (i) provide for the filing by Reorganized Holdco of a shelf
registration statement (whether on Form S-3 or on Form S-1) with the Securities
and Exchange Commission (the “SEC”) covering the resale of Registrable Shares as
soon following the Effective Date as is permissible under applicable rules and
regulations of the SEC, and provide for the requirements to (x) use reasonable
best efforts to cause such shelf registration statement to become effective on
the earliest date practicable and (y) cause such registration statement to
become effective in all events not later than 20 calendar days after the
Effective Date, (ii) provide that PG&E’s obligation to maintain an effective
shelf registration statement under the registration rights agreement will
terminate no earlier than the time that Registrable Shares issued to the
Backstop Party may be sold by the Backstop Party in a single transaction without
limitation under Rule 144 of the Securities Act (as defined below), (iii) treat
the Backstop Party no less favorably than the Other Backstop Parties with
respect to its Registrable Shares and (iv) otherwise be in form and substance
reasonably acceptable to the holders of a majority of the Aggregate Backstop
Commitments.


(2)  Upon the written request of the Backstop Party following the Effective
Date, the Company shall use commercially reasonable efforts to obtain a Rule
144A CUSIP for the Backstop TBM Trust Interests. Upon the written request of
Backstop Parties holding a majority of the Backstop TBM Trust Interests
following the Effective Date, the Company shall use commercially reasonable
efforts to (a) file a shelf registration statement (whether on Form S-3 or on
Form S-1) with the SEC covering the resale of Backstop TBM Trust Interests as
soon as practicable following such request and (b) cause such registration
statement to be declared effective by the SEC.


5

--------------------------------------------------------------------------------



e.          To the extent that a Tax Benefits Monetization Transaction is not
expected to occur on the Effective Date, if the Backstop Commitment is drawn, no
later than five (5) business days prior to the Effective Date, the Debtors shall
form the Backstop TBM Trust (as defined herein) pursuant to the Backstop TBM
Trust Agreement (as defined herein).  The Backstop TBM Trust shall enter into
the Tax Receivables Agreement (as defined herein) with the Utility.


f.          To the extent that PG&E agrees to terms that are more favorable to
an Other Backstop Party in an Other Backstop Commitment Letter (excluding terms
that apply proportionately relative to the size of such Other Backstop Party’s
backstop commitment), PG&E shall provide notice of such terms to the Backstop
Party no later than 10 days after the Allocation Date and, absent a written
objection from the Backstop Party no later than 10 days after the date of such
notice, such terms shall be deemed without further action to be incorporated
into this Backstop Commitment Letter.


3.          Backstop Party Representations.  The Backstop Party hereby
represents and warrants, solely as to itself, that (a) it has all limited
partnership, corporate or other power and authority necessary to execute,
deliver and perform this Backstop Commitment Letter, (b) the execution, delivery
and performance of this Backstop Commitment Letter by it has been duly and
validly authorized and approved by all necessary limited partnership, corporate
or other organizational action by it, (c) this Backstop Commitment Letter has
been duly and validly executed and delivered by it and, assuming due execution
and delivery by the other parties hereto, constitutes a valid and legally
binding obligation of it, enforceable against it in accordance with the terms of
this Backstop Commitment Letter, (d) the execution, delivery and performance by
the Backstop Party of this Backstop Commitment Letter do not (i) violate the
organizational documents of the Backstop Party or (ii) violate any applicable
law or judgment applicable to it, (e) as of the date of this Backstop Commitment
Letter, its Backstop Commitment is, and as of the date of commencement of any
Rights Offering and as of the Effective Date its Backstop Commitment will be,
less than the maximum amount that it is permitted to invest in any one portfolio
investment pursuant to the terms of its constituent documents or otherwise,
(f) it has, as of the date of this Backstop Commitment Letter, and will have, as
of the Effective Date, in the aggregate available undrawn commitments and liquid
assets at least in the sum of its Backstop Commitment Amount hereunder, and (g)
as of November 1, 2019, it and its affiliates (excluding any affiliate that is
an Other Backstop Party) beneficially owned, directly or indirectly, [____]
shares of PG&E common stock and had a “put equivalent position” (as defined in
Rule 16a-1 under the Securities Exchange Act of 1934, as amended) of [____]
shares of PG&E common stock (the number of shares beneficially owned less the
number of shares in the put equivalent position, as of a date determined by
PG&E, but no more than two business days prior to the Allocation Date, being the
“Backstop Party’s Shares”).


In addition, the Backstop Party hereby represents and warrants, solely as to
itself, as of the date of this Backstop Commitment Letter and as of the
Effective Date, that the Backstop Party (i) is acquiring the shares of New
HoldCo Common Stock for its own account, solely for investment and not with a
view toward, or for sale in connection with, any distribution thereof in
violation of any foreign, federal, state or local securities or “blue sky” laws,
or with any present intention of distributing or selling such shares in
violation of any such laws, (ii) has such knowledge and experience in financial
and business matters and in investments of this type that it is capable of
evaluating the merits and risks of its investment in the shares of New HoldCo
Common Stock and of making an informed investment decision, and (iii) is an
“accredited investor” within the meaning of Rule 501 of Regulation D under the
Securities Act of 1933, as amended (the “Securities Act”).  The Backstop Party
understands that Reorganized HoldCo will be relying on the statements contained
herein to establish an exemption from registration under the Securities Act and
under foreign, federal, state and local securities laws and acknowledges that
the shares of New HoldCo Common Stock will not be registered under the
Securities Act or any other applicable law and that such shares may not be
transferred except pursuant to the registration provisions of the Securities Act
(and in compliance with any other applicable law) or pursuant to an applicable
exemption therefrom.


6

--------------------------------------------------------------------------------



4.          Conditions to Backstop Party Commitment.  The obligations of the
Backstop Party to fund its Backstop Commitment to PG&E in accordance with this
Backstop Commitment Letter are further expressly conditioned upon and subject to
the satisfaction or written waiver by the Backstop Party, in its sole
discretion, at or prior to the Effective Date of each of the following
conditions, which PG&E acknowledges are an integral part of the transactions
contemplated by this Backstop Commitment Letter and without these conditions the
Backstop Party would not have entered into this Backstop Commitment Letter.


a.          by December 24, 2019, the Debtors shall have received valid and
enforceable Other Backstop Commitments on substantially the same terms and
conditions as set forth in this Backstop Commitment Letter that in the aggregate
with this Backstop Commitment result in Aggregate Backstop Commitments of no
less than the Equity Offering Cap;


b.          other than the consummation of any Permitted Equity Offering or the
Rights Offering, the satisfaction of all of the other conditions to the
Effective Date provided for in the Plan or the waiver of any such conditions by
the Debtors in accordance with the Plan (to the extent the Plan expressly
provides for the possibility of such a waiver);


c.          the Bankruptcy Court shall have entered the Confirmation Order,
which shall confirm the Plan with such amendments, modifications, changes and
consents as are approved by those entities having no less than a majority of the
Aggregate Backstop Commitments (such approval not to be unreasonably withheld,
conditioned or delayed), and such Confirmation Order shall be in full force and
effect, and no stay thereof shall be in effect;


d.          this Backstop Commitment Letter shall have been approved by an order
of the Bankruptcy Court and such order shall be in full force and effect, and no
stay thereof shall be in effect;


e.          the transactions contemplated herein shall have been authorized by
an order of the Bankruptcy Court (which may be the Confirmation Order) such
order shall be in full force and effect, and no stay thereof shall be in effect;


f.          total PG&E weighted average earning rate base (including electric
generation, electric transmission, electric distribution, gas distribution, gas
transmission and storage) for estimated 2021 shall be no less than 95% of $48
billion; and


g.          no result, occurrence, fact, change, event, effect, violation,
penalty, inaccuracy or circumstance (whether or not constituting a breach of a
representation, warranty or covenant set forth in the Plan) that, individually
or in the aggregate with any such other results, occurrences, facts, changes,
events, effects, violations, penalties, inaccuracies, or circumstances,
(i) would have or would reasonably be expected to have a material adverse effect
on the business, operations, assets, liabilities, capitalization, financial
performance, financial condition or results of operations, in each case, of the
Debtors, taken as a whole, or (ii) would reasonably be expected to prevent or
materially delay the ability of the Debtors to consummate the transactions
contemplated by this Backstop Commitment Letter or the Plan or perform their
obligations hereunder or thereunder (each a “Material Adverse Effect”) shall
have occurred; provided, however, that none of the following results,
occurrences, facts, changes, events, effects, violations, penalties,
inaccuracies, or circumstances shall constitute or be taken into account in
determining whether a Material Adverse Effect has occurred, is continuing or
would reasonably be expected to occur: (A) the filing of the Chapter 11 Cases,
and the fact that the Debtors are operating in bankruptcy, (B) results,
occurrences, facts, changes, events, effects, violations, inaccuracies, or
circumstances affecting (1) the electric or gas utility businesses in the United
States generally or (2) the economy, credit, financial, capital or commodity
markets, in the United States or elsewhere in the world, including changes in
interest rates, monetary policy or inflation, (C) changes or prospective changes
in law (other than any law or regulation of California or the United States that
is applicable to any electrical utility) or in GAAP or accounting standards, or
any changes or prospective changes in the interpretation or enforcement of any
of the foregoing, (D)  any decline in the market price, or change in trading
volume, of any securities of the Debtors, (E) any failure to meet any internal
or public projections, forecasts, guidance, estimates, milestones, credit
ratings, budgets or internal or published financial or operating predictions of
revenue, earnings, cash flow or cash position, (F) any wildfire occurring after
the Petition Date and prior to January 1, 2020, and (G) one or more wildfires,
occurring on or after January 1, 2020, that destroys or damages fewer than 500
dwellings or commercial structures (“Structures”) in the aggregate (it being
understood that (I) the exceptions in clauses (D) and (E) shall not prevent or
otherwise affect a determination that the underlying cause of any such change,
decline or failure referred to therein is a Material Adverse Effect and (II) a
Material Adverse Effect shall include the occurrence of one or more wildfires on
or after January 1, 2020 destroying or damaging at least 500 Structures within
PG&E’s service area at a time when the portion of PG&E’s system at the location
of such wildfire was not successfully de-energized).


7

--------------------------------------------------------------------------------



5.          Termination by the Backstop Party.  Subject to the penultimate
paragraph of this Section 5, the Backstop Party may terminate this Backstop
Commitment Letter, solely as to itself, by written notice (which shall describe
the basis for such termination), on or after the occurrence of any of the
following (each a “Backstop Party Termination Event”):


a.          the Plan (including as may be amended, modified or otherwise
changed) filed by the Debtors (i) does not include Knighthead and Abrams as plan
proponents and is not in a form acceptable to each of Knighthead and Abrams or
(ii) does not provide for substantially the same classification and treatment,
including releases, of all Claims (other than Holdco Other Wildfire Claims and
Utility Other Wildfire Claims) as provided in the Debtors’ Joint Chapter 11 Plan
of Reorganization filed with the Bankruptcy Court on November 4, 2019;


b.          the condition set forth in Section 4(a) is not satisfied as of
December 24, 2019;


c.          the Bankruptcy Court has not entered an order approving this
Backstop Commitment Letter (the “Backstop Approval Order”) on or before January
31, 2020;


d.          subject to Section 11, (i) the Plan has been amended, modified or
changed, in each case without the consent of the entities holding a majority of
the Aggregate Backstop Commitments (such consent not to be unreasonably
withheld, conditioned or delayed) or (ii) any Plan Supplement or any Plan
Document shall have been filed or finalized without the consent of entities
holding a majority of the Aggregate Backstop Commitments (such consent not to be
unreasonably withheld, conditioned or delayed);


e.          the Confirmation Order has not been entered by the Bankruptcy Court
on or before June 30, 2020 (the “Outside Date”);


f.          the Effective Date has not occurred on or before 60 days after entry
of the Confirmation Order;


g.          the Debtors have failed to perform any of their obligations set
forth in this Backstop Commitment Letter, which failure to perform (i) would
give rise to the failure of a condition set forth in Section 4(b) or 4(c) and
(ii) is incapable of being cured or, if capable of being cured by the Outside
Date, the Debtors have not cured within 10 calendar days following receipt by
the Debtors of written notice of such failure to perform from the Backstop Party
stating the Backstop Party’s intention to terminate this Backstop Commitment
Letter pursuant to this Section 5(g) and the basis for such termination;


h.          the occurrence of a Material Adverse Effect;


i.          the occurrence of one or more wildfires in the Debtors’ service
territory after the Petition Date and prior to January 1, 2020 that is asserted
by any person to arise out of the Debtors’ activities and that destroys or
damages more than 500 Structures; provided, however, that any notice of
termination under this clause (i) must be given on or before the entry of the
Backstop Approval Order;


8

--------------------------------------------------------------------------------



j.           the Debtors’ aggregate liability with respect to Wildfire Claims is
determined (whether (i) by the Bankruptcy Court (or the District Court to which
the reference has been partially withdrawn for estimation purposes), (ii)
pursuant to an agreement between the Debtors and the holders of Wildfire Claims,
or (iii) through a combination thereof) to exceed $25.5 billion;


k.          the CPUC fails to issue all necessary approvals, authorizations and
final orders to implement the Plan prior to the Outside Date, and to participate
in the Go-Forward Wildfire Fund, including: (i) provisions satisfactory to
entities holding a majority of the Aggregate Backstop Commitments (such approval
not to be unreasonably withheld, conditioned or delayed) pertaining to
authorized return on equity and regulated capital structure, (ii) a disposition,
satisfactory to entities holding a majority of the Aggregate Backstop
Commitments (such approval not to be unreasonably withheld, conditioned or
delayed), of proposals for certain potential changes to PG&E’s corporate
structure and authorizations for the Utility to operate as a utility, (iii) a
resolution, satisfactory to entities holding a majority of the Aggregate
Backstop Commitments (such approval not to be unreasonably withheld, conditioned
or delayed), of claims for monetary fines or penalties under the California
Public Utilities Code for conduct prior to the Petition Date, and (iv) approval
(or exemption from approval) of the financing structure and securities to be
issued under the Plan;


l.          if at any time after the first day of the Confirmation Hearing,
either (i) asserted Administrative Expense Claims exceed $250 million, excluding
(A) all ordinary course Administrative Expense Claims, (B) all Professional Fee
Claims, (C) all Disallowed Administrative Expense Claims; and (D) the portion of
an Administrative Expense Claim that is covered by insurance (the Administrative
Expense Claims in clauses (A) through (D) shall be referred to collectively as
“Excluded Administrative Expense Claims”), or (ii) the Debtors have reserved for
and/or paid more than $250 million in the aggregate for Administrative Expense
Claims, excluding the Excluded Administrative Expense Claims;


m.          (i) there is in effect an order of a governmental authority of
competent jurisdiction permanently restraining, enjoining or otherwise
prohibiting the consummation of any of the transactions contemplated by the
Plan, or (ii) any law, statute, rule, regulation or ordinance is adopted that
makes consummation of the transactions contemplated by the Plan illegal or
otherwise prohibited;


n.          the occurrence of one or more wildfires on or after January 1, 2020
destroying or damaging at least 500 Structures within PG&E’s service area at a
time when the portion of PG&E’s system at the location of such wildfire was not
successfully de-energized;


o.          if as of the Effective Date, the Utility has not both (i) elected,
and received Bankruptcy Court approval, to participate in the Go-Forward
Wildfire Fund and (ii) satisfied the other conditions to participation in the
Go-Forward Wildfire Fund set forth in the Wildfire Legislation;


p.          the Debtors breach the provisions of Section 14(b) and either (i)
such breach is incapable of being cured or (ii) if capable of being cured by the
Outside Date, the Debtors have not cured within 5 business days following
receipt by the Debtors of written notice of such breach from the Backstop Party
stating the Backstop Party’s intention to terminate this Backstop Commitment
Letter pursuant to this Section 5(p);


q.          if at any time the Bankruptcy Court determines that the Debtors are
insolvent;


r.          if the Company and/or any of its subsidiaries shall enter into any
Tax Benefit Monetization Transaction, and the net cash proceeds thereof to the
Company (or such subsidiary) attributable to NOLS and tax deductions arising, in
each case, from the payment of Wildfire Claims shall be less than $3 billion
(excluding, for the avoidance of doubt, $1.35 billion of Tax Benefits utilized
in the Plan); or


s.          the Plan, any Plan Supplement or any Plan Document has been amended,
modified or changed, in each case without the consent of the entities holding at
least 66 2/3% of the Aggregate Backstop Commitments to include a process for
transferring the license and operating assets of the Utility to the State of
California or a third party (a “Transfer”) or PG&E effects a Transfer other than
pursuant to the Plan.


9

--------------------------------------------------------------------------------



PG&E shall promptly, but in no event later than two business days after the
relevant occurrence, provide notice to the Backstop Party of (i) the occurrence
of any fact, event, or omission that is not publicly disclosed that gives rise
or reasonably can be expected to give rise to a termination right under this
Section 5 and (ii) the receipt of any termination notice from any Other Backstop
Party, including the asserted basis for such termination, whether or not PG&E
concurs therewith.


Upon valid termination of this Backstop Commitment Letter by the Backstop Party
(such terminating Backstop Party, a “Terminating Backstop Party”) pursuant to
any of Section 5(a) through (s), this Backstop Commitment Letter shall be void
and of no further force or effect solely with respect to such Terminating
Backstop Party is obligated herein, such Terminating Backstop Party shall be
released from its Backstop Commitments, undertakings and agreements under or
related to this Backstop Commitment Letter, including its Backstop Commitment,
except as explicitly provided herein and there shall be no liability or
obligation on the part of such Terminating Backstop Party hereunder, except as
expressly provided herein.  Notwithstanding any termination by a Terminating
Backstop Party, PG&E shall remain liable for the payment of all Backstop
Commitment Premiums and expense reimbursement obligations in this Backstop
Commitment Letter.


The Backstop Party’s obligations under this Backstop Commitment Letter shall
automatically terminate in the event that PG&E has not returned a counter-signed
copy of this Backstop Commitment Letter agreeing to its terms on or before the
date that is two weeks from the day the Backstop Party furnished a signed copy
of this Backstop Commitment Letter to PG&E.


The Backstop Party may not seek to (i) assert the failure of any condition
precedent to any of its obligations or agreements under this Backstop Commitment
Letter or (ii) terminate this Backstop Commitment Letter (including pursuit of
any other remedies), in each case unless the Backstop Party has given written
notice to PG&E of such assertion or termination.


Notwithstanding anything in this Backstop Commitment Letter to the contrary, any
notice of termination under clauses (d), (g), (h), (k), (l) and (m)(ii) shall
not be effective unless PG&E has received notices of termination from entities
constituting a majority of the outstanding Aggregate Backstop Commitments with
respect to the event or circumstance that is the basis for such notice of
termination.  PG&E shall provide the Backstop Party with a notice of such
effective termination within two business days of the effectiveness of the
termination.


In the event that any fact or circumstance would give the Backstop Party the
right to terminate under more than one clause in this Section 5, the exercise of
a termination right under any one clause shall not prejudice the Backstop Party
from exercising a termination right under any other clause based on the same
event or circumstance.


6.          Termination by PG&E; Defaulting Backstop Party; Extension Options. 
PG&E may terminate this Backstop Commitment Letter (including all Backstop
Commitments hereunder) (a) at any time prior to countersigning such Backstop
Commitment Letter; (b) if, on any date after December 24, 2019, the condition
set forth in Section 4(a) would not be satisfied if tested on such date; (c) in
the event of a material breach of a representation or warranty of the Backstop
Party set forth in Section 3; (d) in the event that the Backstop Party
repudiates this Backstop Commitment Letter, purports to terminate this Backstop
Commitment Letter if such purported termination is not a valid termination of
this Backstop Commitment Letter as determined in a final order of a court with
jurisdiction or fails to fund its Backstop Commitment when required to do so in
accordance with this Backstop Commitment Letter; (e) if the Backstop Commitment
Amount has been reduced to zero in accordance with Section 7; (f) if the
Backstop Party has the right to terminate this Backstop Commitment Letter under
clause (h), (i), (m) or (q) of Section 5; or (g) if (i) a third party makes a
binding proposal to acquire at least 50% of the outstanding PG&E common stock
(including by means of a merger, joint venture, partnership, consolidation,
dissolution, liquidation, tender offer, recapitalization, reorganization, share
exchange, business combination or similar transaction), (ii) either (x) the
implementation of such proposal would require the approval of holders of a
majority of the PG&E common stock or (y) the price contemplated by such proposal
would exceed 160% of the Equity Offering Cap, and (iii) the Board determines in
good faith, after consultation with PG&E’s outside legal counsel, that the
failure to terminate this Backstop Commitment Letter in response to such
proposal would be inconsistent with the exercise of its fiduciary duties to the
stockholders of PG&E under applicable law.  In the event of a breach,
repudiation, purported termination or failure to fund contemplated by the
foregoing clause (c) or (d), the Backstop Party shall be deemed to be a
“Defaulting Backstop Party”.  In the event that the Backstop Party becomes a
Defaulting Backstop Party, then PG&E may, upon notice to such Defaulting
Backstop Party, require the Backstop Party to assign and delegate, without
recourse, all its interests, rights (other than any Backstop Commitment Premiums
earned prior to the date of such assignment and delegation) and obligations
under this Backstop Commitment Letter to a third party that shall assume such
obligations (which assignee may be an Other Backstop Party, if an Other Backstop
Party accepts such assignment and delegation).  PG&E shall not exercise a
termination right under Section 6(b) unless it has used commercially reasonable
efforts to replace the Other Backstop Commitment Letter giving rise to the
termination right within fourteen (14) calendar days of the termination of the
applicable Other Backstop Commitment Letter and the condition in Section 4(a) is
still not satisfied at the expiration of that fourteen (14) calendar day
period.  Notwithstanding any termination by PG&E under Sections 6(b), (e), (f)
or (g), PG&E shall remain liable for the payment of all earned Backstop
Commitment Premiums and expense reimbursement obligations in this Backstop
Commitment Letter.


10

--------------------------------------------------------------------------------



In the event that any fact or circumstance would give PG&E the right to
terminate under more than one clause in this Section 6, the exercise of a
termination right under any one clause shall not prejudice PG&E from exercising
a termination right under any other clause based on the same event or
circumstance.


7.          Reduction of Commitments by PG&E.


a.          In the event that on or prior to December 24, 2019 (the “Commitment
Deadline”), PG&E receives Aggregate Backstop Commitments that exceed the Equity
Offering Cap (such excess, the “Overallotment Amount”), then, on the earlier of
(x) five business days thereafter and (y) December 27, 2019 (the “Allocation
Date”), the Backstop Commitment Amount shall (i) if the Backstop Party was a
Backstop Party under a Prior Commitment Letter (an “Incumbent Backstop Party”),
be unchanged, unless the Backstop Party otherwise agrees (provided that if the
Aggregate Backstop Commitments of the Incumbent Backstop Parties exceed the
Equity Offering Cap (such excess, the “Incumbent Overallotment Amount”), then
the Backstop Commitment Amount of each Incumbent Backstop Party shall be reduced
by an amount equal to the Incumbent Backstop Party’s pro rata share of the
Incumbent Overallotment Amount, which shall be calculated as a percentage equal
to the Backstop Commitment Amount divided by the Aggregate Backstop Commitments
of the Incumbent Backstop Parties), or (ii) if the Backstop Party was not a
Backstop Party under a Prior Commitment Letter, be equal to the Backstop Party’s
pro rata share of the difference (which may be zero) between the Equity Offering
Cap and the Aggregate Backstop Commitments of the Incumbent Backstop Parties
after giving effect to the foregoing clause (a)(i), which shall be calculated as
a percentage equal to the Backstop Commitment Amount divided by the Aggregate
Backstop Commitments from any party to this Backstop Commitment Letter or Other
Backstop Commitment Letter that is not an Incumbent Backstop Party.
Notwithstanding the foregoing, on the Allocation Date, in the event there is an
Overallotment Amount and for the purpose of curing such Overallotment Amount,
PG&E may reduce the Backstop Commitment Amount as to any Backstop Party to the
extent such reduction is reasonably advisable (based on the advice of the
Debtors’ tax advisors after consultation with Jones Day) in order to avoid an
“ownership change” within the meaning of Section 382 and the Treasury
Regulations promulgated thereunder or to otherwise preserve the ability of the
Debtors to utilize their NOLs; provided that such reduction may not be below the
amount of Backstop Commitments at which such Backstop Party would maintain its
existing percentage ownership of the total outstanding shares of PG&E common
stock.  Within three business days of the Allocation Date, PG&E shall provide
the Backstop Party with a notice of any adjustment to its Backstop Commitment
Amount under this Section 7(a).


11

--------------------------------------------------------------------------------

b.          In the event that, after the Commitment Deadline, the Debtors (i)
receive binding commitments providing for funding from any Additional Capital
Sources that (A) have conditions to funding and commitment termination rights
that are no less favorable to PG&E than those in this Backstop Commitment Letter
and (B) are approved by an order of the Bankruptcy Court, or (ii) actually
obtain funding from any Additional Capital Sources, then (x) in the case of
clause (i), PG&E may reduce the Backstop Commitment Amount, and (y) in the case
of clause (ii), the Backstop Commitment Amount shall be automatically reduced
(if not already reduced pursuant to clause (i)), in each case by an amount equal
to (A) the amount of such funding, times (B) a fraction, (1) the numerator of
which is the Backstop Commitment Amount immediately prior to such reduction and
(2) the denominator of which is the Aggregate Backstop Commitments as of
immediately prior to such reduction.  Any reduction in the Backstop Commitment
pursuant to this Section 7(b) shall not reduce any Backstop Commitment Premium.


c.          In the event that the Debtors consummate any Permitted Equity
Offering or Rights Offering, the Backstop Commitment Amount shall be
automatically reduced by an amount equal to (i) the net cash proceeds of such
Permitted Equity Financing or such Rights Offering, as applicable, times (ii) a
fraction, (A) the numerator of which is the Backstop Commitment Amount
immediately prior to such reduction and (B) the denominator of which is the
Aggregate Backstop Commitments as of immediately prior to such reduction.


d.          The Debtors shall provide notice to the Backstop Party in the event
that the Backstop Commitment Amount is reduced as provided above.  References
herein to “Backstop Commitment Amount” or “Backstop Commitment” mean such
amounts as adjusted in accordance with the terms of this Backstop Commitment
Letter. Any Backstop Commitments that have been terminated or reduced shall be
terminated or reduced, as applicable, permanently.


8.          Assignment.  This Backstop Commitment Letter (a) is not assignable
by the Backstop Party, and any purported assignment shall be null and void ab
initio; provided, however, Backstop Party may assign its Backstop Commitment, in
whole or in part, to (i) an Other Backstop Party, (ii) an affiliate of the
Backstop Party, or (iii) an investment fund or separately managed account the
primary investment advisor or sub advisor to which is a Backstop Party or an
affiliate thereof, to the extent such assignee Backstop Party agrees in writing
to assume all obligations hereunder of such Backstop Party in connection with
such Backstop Commitment, and any assignment under this proviso shall not
relieve the Backstop Party from its obligations under this Backstop Commitment
Letter, and (b) is intended to be solely for the benefit of the parties hereto
and is not intended to confer any benefits upon, or create any rights in favor
of, any person or entity other than the parties hereto.  Notwithstanding the
foregoing, a Backstop Party may assign all or any portion of its rights and
obligations hereunder to a “qualified institutional buyer” (as defined in
Rule 144A under the Securities Act of 1933, as amended), without the consent of
any party, provided, however, that (i) absent the prior written consent of PG&E,
such assignee (including any Entity) does not, and as a result of such
assignment will not, beneficially own more than 4.75% of the Aggregate Backstop
Commitments and (ii) any assignment under this sentence shall not relieve the
Backstop Party from its obligations under this Backstop Commitment Letter.


9.          Entire Agreement.  This Backstop Commitment Letter, including all
exhibits hereto, constitutes the entire understanding among the parties hereto
with respect to the subject matter hereof and replaces and supersedes all prior
agreements and understandings, both written and oral, between the parties hereto
(or any of their respective affiliates) with respect to the subject matter
hereof (including the Chapter 11 Plan Backstop Commitment Letter dated as of
September 9, 2019, September 13, 2019, October 20, 2019, November 16, 2019, or
December 6, 2019, if applicable) and, subject to the terms hereof, shall become
effective and binding upon the mutual exchange of fully executed counterparts by
each of the parties hereto.


12

--------------------------------------------------------------------------------



10.          Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.  This
Backstop Commitment Letter shall be governed by, and construed in accordance
with, the internal laws of the State of New York, without giving effect to the
principles of conflict of laws that would require the application of the law of
any other jurisdiction.  By its execution and delivery of this Backstop
Commitment Letter, each of the parties hereto irrevocably and unconditionally
agrees for itself that any legal action, suit or proceeding against it with
respect to any matter under or arising out of or in connection with this
Backstop Commitment Letter or for recognition or enforcement of any judgment
rendered in any such action, suit or proceeding, may be brought only in the
Bankruptcy Court.  By execution and delivery of this Backstop Commitment Letter,
each of the parties hereto irrevocably accepts and submits itself to the
exclusive jurisdiction of the Bankruptcy Court with respect to any such action,
suit or proceeding.  EACH PARTY HERETO UNCONDITIONALLY WAIVES TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING REFERRED TO ABOVE.


11.          Amendment; Waiver; Counterparts.


a.          This Backstop Commitment Letter may not be amended or waived by or
on behalf of the Backstop Party, and no consent may be given hereunder by or on
behalf of the Backstop Party (including to an amendment or waiver of any
provision of the Plan), except in writing signed by the holders of a majority of
the Aggregate Backstop Commitments (whether or not the Backstop Party signs such
amendment or waiver), and confirmed in writing by the Company; provided,
however, that (i) without the prior written consent of the Backstop Party, this
Backstop Commitment Letter may not be amended to (A) increase the amount of the
Backstop Commitment Amount or Backstop Commitment; (B) decrease the Backstop
Commitment Premium, change the time at which the Backstop Commitment Premium
shall be fully earned, or change the definition of “Applicable Premium Reduction
Percentage”, “Premium Clawback Event” or “Special Premium Clawback Event” in a
manner adverse to the Backstop Party; (C) extend the Backstop Commitment beyond
August 29, 2020; (D) amend the definition of “Backstop Price” or any component
thereof; (E) amend, modify, or waive the conditions in clauses (d), (e) or (f)
of Section 4; (F) increase the amount of the Equity Offering Cap; (G) amend,
modify or waive Section 2(e) or 2(f); (H) amend, modify or waive clause (a),
(b), (c), (e), (f), (i), (j), (m)(i), (n), (o), (p), (q), (r) or (s) of Section
5, the first sentence of the penultimate paragraph of Section 5, this proviso to
Section 11(a), Section 11(b), Section 11(c), Section 11(d) or Section 14(b); (I)
amend, modify or waive the second to last sentence of Section 1(b); (J) amend,
modify or waive Section 2(d); (K) amend, modify or waive the second sentence of
Section 1(e); or (L) amend, modify or waive Section 2(f); and (ii) without the
prior written consent of holders of more than sixty percent (60%) of the
Aggregate Backstop Commitments, this Backstop Commitment Letter may not be
amended to amend, modify or waive any provision of this Agreement so as to
permit the aggregate amount of Additional Capital Sources plus the aggregate
amount of proceeds of any Equity Offering plus the aggregate amount of proceeds
funded under the Backstop Commitments to exceed the Equity Offering Cap.  This
Backstop Commitment Letter may be executed in any number of counterparts, each
of which will be an original, and all of which, when taken together, will
constitute one agreement.  Delivery of an executed counterpart of this Backstop
Commitment Letter by e-mail or portable document format (PDF) will be effective
as delivery of a manually executed counterpart of this Backstop Commitment
Letter.


b.          In the event that (i) PG&E seeks a waiver of a Backstop Party
Termination Event (any such waiver, a “Waiver”) (ii) PG&E obtains written
Waivers from the holders of a majority of the Aggregate Backstop Commitments
(the “Waiver Threshold”), then PG&E shall provide the Backstop Party, to the
extent it has not delivered a Waiver (a “Non-Waiving Backstop Party”), a notice
of the occurrence of the specific Backstop Party Termination Event, including
the facts giving rise to the specific Backstop Party Termination Event (the
“Specified Backstop Termination Event”), and that PG&E has met the Waiver
Threshold.  The Non-Waiving Backstop Party shall have five (5) business days
from the date such notice is issued to exercise its right to terminate this
Backstop Commitment Letter pursuant to Section 5 based on the Specified Backstop
Termination Event; and the failure to exercise a termination right referred in
the foregoing clause within this time period shall be deemed a waiver of the
Specified Backstop Termination Event (but not any other Backstop Party
Termination Event).


13

--------------------------------------------------------------------------------



c.          In the event that PG&E seeks an amendment, modification or waiver
contemplated by Section 11(a)(ii) (any such amendment, modification or waiver, a
“ Specified Amendment”), and PG&E obtains written Waivers or Specified
Amendments from the holders of more than 60% of the Aggregate Backstop
Commitments (the “Specified Amendment Threshold”) then PG&E shall provide the
Backstop Party, to the extent it has not delivered a Specified Amendment (a
“Non-Amending Backstop Party”), or request for the Specified Amendment,
including the specific terms of the request for the Specified Amendment, and
that PG&E has met the Specified Amendment Threshold.  The Non-Amending Backstop
Party shall have five (5) business days from the date such notice is issued to
terminate this Backstop Commitment Letter solely as to itself by written notice
under this Section 11(c); and the failure to exercise a termination right and
the failure to exercise a termination right referred to in this Section 11(c)
shall be deemed to be a consent to the Specified Amendment.


d.          Any deemed waiver of a Specified Backstop Termination Event under
Section 11(b) and any deemed consent to the Specified Amendment under Section
11(c) are subject to the condition that PG&E has provided the Backstop Party
with notice of the request for the Waiver, in the case of Section 11(b), or the
request for the Specified Amendment, in the case of Section 11(c), no later than
the time that such request is given to holders of no more than 25% of the
Aggregate Backstop Commitments.


12.          Notices.  All notices required or permitted to be given under this
Backstop Commitment Letter, unless otherwise stated herein, shall be given by
overnight courier at the addresses specified below, or at such other address or
addresses as a party may designate for itself in writing, or by email (if
confirmed) at the email addresses specified below:


If to the Backstop Party, to the name, address and email address located on the
Backstop Party’s signature page to this Backstop Commitment Letter.




If to the Debtors:


PG&E Corporation
77 Beale Street
P.O. Box 770000
San Francisco, California 94177
Attention: Janet Loduca, Senior Vice President and General Counsel


with a copy to:


Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, New York 10019
Attention:  Richard Hall; Paul Zumbro
Email:  RHall@cravath.com; PZumbro@cravath.com


Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York  10153
Attention:  Stephen Karotkin
Email:  Stephen.karotkin@weil.com


14

--------------------------------------------------------------------------------



13.          No Liability.  Notwithstanding anything that may be expressed or
implied in this Backstop Commitment Letter, each party hereto acknowledges and
agrees that no person other than the Backstop Party (and it permitted assigns)
shall have any obligation hereunder (subject to the limitations provided herein)
or in connection with the transactions contemplated hereby and that
(a) notwithstanding that any Backstop Party may be a partnership, limited
partnership or limited liability company, no recourse (whether at law, in
equity, in contract, in tort or otherwise) hereunder or under any document or
instrument delivered in connection herewith, or in respect of any oral
representations made or alleged to be made in connection herewith or therewith,
shall be had against any former, current or future direct or indirect equity
holder, controlling person, general or limited partner, shareholder, member,
investment manager or adviser, manager, director, officer, employee, agent,
affiliate, assignee, representative or financing source of any of the foregoing)
(any such person or entity, other than such Backstop Party, a “Related Party”)
or any Related Party of any such Related Party, including, without limitation,
any liabilities arising under, or in connection with, the Plan or this Backstop
Commitment Letter and the transactions contemplated thereby and hereby, or in
respect of any oral representations made or alleged to be made in connection
therewith or herewith), whether by the enforcement of any judgment or assessment
or by any legal or equitable proceeding, or by virtue of any statute, regulation
or other applicable law and (b) no personal liability whatsoever will attach to,
be imposed on or otherwise be incurred by any Related Party of the Backstop
Party or any Related Party of any such Related Party under this Backstop
Commitment Letter or any document or instrument delivered in connection herewith
or with the Plan Term Sheet or the Plan (or in respect of any oral
representation made or alleged to be made in connection herewith or therewith)
or for any action (whether at law, in equity, in contract, in tort or otherwise)
based on, in respect of, or by reason of such obligations hereunder or by their
creation.


14.          Plan Support.


a.          For as long as this Backstop Letter Agreement is in effect, the
Backstop Party shall (i) use all reasonable efforts to support the Plan with
respect to the treatment of HoldCo Common Interests and to act in good faith to
consummate the Plan with respect to any Equity Offering and the Backstop
Commitments, (ii) to the extent the Backstop Party is entitled to vote on the
Plan and, with respect to Claims, controls the votes, timely vote (or cause to
be voted) all of its HoldCo Common Interests and Claims to accept the Plan (and
not to change or withdraw any such vote), and (iii) timely vote (or cause to be
voted) its HoldCo Common Interests and Claims to reject any plan of
reorganization other than the Plan; provided, however, that unless the Claims
held by the Backstop Party receive no less favorable treatment than other
similarly situated Claims under the Plan, then the obligations of the Backstop
Party under clauses (i), (ii) and (iii) shall not apply to the Backstop Party’s
Claims.  This Section 14 shall apply solely to the Backstop Party and not to any
of its subsidiaries or other affiliates.


b.          To the extent that the Debtors provide, directly or indirectly,
another creditor holding a Funded Debt Claim with more favorable treatment to
such creditor’s Funded Debt Claim than provided to the Backstop Party holding a
similarly situated Funded Debt Claim (it being understood that Funded Debt
Claims are not similarly situated unless they have substantially the same
interest rate and tenor and the same obligor), the Debtors shall take all
actions so that such more favorable treatment shall apply to the Backstop
Party’s similarly situated Funded Debt Claim, including by amending the Plan to
provide for the application of such more favorable treatment to the Backstop
Party’s Claims.


c.          The rights of the Backstop Party under Section 5(p), Section 11
(with respect to Section 5(p) or Section 14(b)) and Section 14(b) are personal
to the Backstop Party and may not be assigned to any person (it being agreed
that the Backstop Party may assign its other rights under this Backstop
Commitment Letter in accordance with Section 8).


15.          The Backstop Party shall not be required, pursuant to the terms of
this Backstop Commitment Letter, to acquire or purchase any securities or
indebtedness in connection with any Equity Offering that, pursuant to the terms
of a Backstop Commitment Letter or other agreement, are to be acquired or
subscribed for by any other party, nor shall the Backstop Party be required,
pursuant to the terms of this Backstop Commitment Letter, to pay any money or
other consideration, or exchange any claims whatsoever, which are owing from, or
to be transferred from or by, any other party pursuant to the terms of another
Backstop Commitment Letter or other agreement.  Nothing in this Backstop
Commitment Letter shall be deemed to constitute an agreement or a joint venture
or partnership with or between any other person or entity nor constitute any
party as the agent of any other person or entity for any purpose.  For the
avoidance of doubt, no Backstop Party shall, nor shall any action taken by a
Backstop Party hereunder, be deemed to be acting in concert with any other
person or entity with respect to the Backstop Commitment or any other matter nor
shall the Backstop Commitments hereunder create a presumption that the Backstop
Party is in any way acting in concert or as a group with any other person or
entity whether as a result of this commitment or otherwise.


15

--------------------------------------------------------------------------------



16.          Each party hereto confirms that it has made its own decision to
execute this Backstop Commitment Letter based upon its own independent
assessment of documents and information available to it, as it has deemed
appropriate.


17.          Except as expressly provided in this Backstop Commitment Letter,
(a) nothing herein is intended to, or does, in any manner waive, limit, impair
or restrict the ability of each party hereto to protect and preserve its rights,
remedies and interests, including, without limitation, any claims against or
interests in any of the Debtors or other parties, or its full participation in
any bankruptcy proceeding, and (b) the parties hereto each fully preserve any
and all of their respective rights, remedies, claims and interests as of the
date hereof and upon a termination of this Backstop Commitment Letter.  Further,
nothing in this Backstop Commitment Letter shall be construed to prohibit any
party hereto from appearing as a party-in-interest in any matter to be
adjudicated in the Chapter 11 Cases, so long as such appearance and the
positions advocated in connection therewith are consistent with this Backstop
Commitment Letter and the Plan, and are not for the purpose of, and could not
reasonably be expected to have the effect of, hindering, delaying or preventing
the consummation of the transactions contemplated by the Plan.


18.          Tax Treatment of Backstop Commitment Premium. Except as otherwise
required by a final determination by an applicable taxing authority (including
with respect to an Other Backstop Commitment Letter) or change in applicable
law:  (A) the Backstop Party and the Debtors hereto agree to treat, for U.S.
federal income tax purposes, the entering into of the Backstop Commitment
pursuant to this Backstop Commitment Letter as the sale of a put option by the
Backstop Party to the Debtors and the Backstop Commitment Premium as the sale
price for such put option; and (B) the Backstop Party and the Debtors shall not
take any position on any tax return or otherwise take any action related to
taxes inconsistent with such treatment  (which, for the avoidance of doubt, in
the case of the Debtors, shall include any position or action with respect to
the Other Backstop Commitment Letters).


19.          Press Releases.  The Debtors shall not issue any press release or
otherwise make any public statement that identifies the Backstop Party without
the Backstop Party’s prior written consent; provided that the Debtors shall be
permitted to identify the Backstop Party in any filing required to be made with
the SEC but only to the extent that the identification of the Backstop Party is
expressly required.


[signature page follows]


16

--------------------------------------------------------------------------------










  Sincerely,           Backstop Party:          


By:

      Name:       Title:             Notice Information:  








17

--------------------------------------------------------------------------------





Accepted and agreed this ____ day of ___________, 2019, by:


PG&E CORPORATION




By:____________________________________         

Name: [●]
Title: [●]


18

--------------------------------------------------------------------------------



Exhibit A
Backstop Terms


Backstop Party
Backstop Commitment Amount
(rounded to the nearest cent)




[Backstop Party]


$



Payments


The Backstop Commitment Premium shall be earned in full upon entry of the
Backstop Approval Order.


In addition, if PG&E terminates this Backstop Commitment Letter pursuant to
Section 6(g), the Backstop Commitment Premium shall become due and payable at
the election of the Backstop Party (a) in New Holdco Common Stock at the
Backstop Price on the effective date of a plan of reorganization, or (b) in cash
three business days after the date of such termination.  In the event that a
plan of reorganization for the Debtors that is not the Plan is confirmed by the
Bankruptcy Court, then the Backstop Commitment Premium shall be payable in cash
if elected by the Backstop Party.


Except as provided in the immediately preceding paragraph, the Backstop
Commitment Premium shall be payable in shares of New HoldCo Common Stock to be
issued on the Effective Date, based on the Backstop Price.


Certain Defined Terms


“Additional Premium” means an amount equal to (a) 212.1 basis points times (b)
the difference between the Equity Offering Cap and the Aggregate Backstop
Commitments delivered to the Company on or before December 20, 2019 at 6:00 p.m.
Pacific (provided that if the amount of Aggregate Backstop Commitments delivered
to the Company on or before December 20, 2019 at 6:00 p.m. Pacific exceeds the
Equity Offering Cap, the amount contemplated by this clause (b) shall be deemed
to be zero).


“Applicable Premium Reduction Percentage” shall mean an amount equal to (a) 85%
of the Backstop Commitment Premium if there is a Premium Clawback Event on or
prior to January 20, 2020; (b) 60% of the Backstop Commitment Premium if there
is a Premium Clawback Event after January 20, 2020 and on or before April 30,
2020; and (c) 10% of the Backstop Commitment Premium if there is a Premium
Clawback Event after April 30, 2020 and on or prior to the Effective Date. 
Notwithstanding the foregoing, (i) in the case of a Special Premium Clawback
Event pursuant to Section 5(l), the “Applicable Premium Reduction Percentage”
shall mean an amount equal to 75% of the Backstop Commitment Premium; and (ii)
in the case of a Special Premium Clawback Event pursuant to Section 11(c), the
“Applicable Premium Reduction Percentage” shall mean an amount equal to (x) 75%
of the Backstop Commitment Premium if there is a Special Premium Clawback Event
pursuant to Section 11(c) on or prior to April 30, 2020; (y) 50% of the Backstop
Commitment Premium if there is a Special Premium Clawback Event pursuant to
Section 11(c) after April 30, 2020 and on or prior to May 31, 2020; and (z) 25%
of the Backstop Commitment Premium if there is a Special Premium Clawback Event
pursuant to Section 11(c) after May 31, 2020.


“Applicable Utility Index Multiple” shall mean the average normalized 2021
estimated price-to-earnings ratio of the U.S. regulated utilities in the S&P 500
Utilities (Sector) Index (after excluding AES, AWK, EXC, NRG, PEG, and PPL) over
the 20-day trading period before the applicable measurement date per Capital IQ
Consensus Estimates.



--------------------------------------------------------------------------------



“Backstop Commitment Premium” shall mean (a) if the Backstop Party delivered its
Backstop Commitment Letter to the Company on or before December 20, 2019 at 6:00
p.m. Pacific, an amount equal to 636.4 basis points on the total amount of
Backstop Commitment Amount immediately after the Allocation Date plus a pro rata
share (based on Aggregate Backstop Commitments provided to the Company on or
before December 20, 2019 at 6:00 p.m. Pacific) of the Additional Premium; or (b)
if the Backstop Party delivered its Backstop Commitment Letter to the Company
after December 20, 2019 at 6:00 p.m. Pacific but on or before December 24, 2019
at 5:00 p.m. Eastern, an amount equal to 424.3 basis points on the total amount
of Backstop Commitment Amount immediately after the Allocation Date.  The
Backstop Commitment Premium shall not be subject to reduction based upon any
subsequent reduction of the Backstop Commitment Amount, provided, that in the
event of a Premium Clawback Event or a Special Premium Clawback Event, the
Backstop Commitment Premium shall be reduced by the Applicable Premium Reduction
Percentage.


“Backstop Multiple” shall mean the lesser of (a) 10 and (b) 10 times one plus
the percentage change of the Applicable Utility Index Multiple as measured on
November 1, 2019 and the fifth business day prior to the Effective Date.  For
the avoidance of doubt, the Backstop Multiple shall never exceed 10.


“Backstop Price” means (a) the Backstop Multiple times (b) the Normalized
Estimated Net Income as of the Determination Date, divided by (c) the number of
fully diluted shares of PG&E (calculated using the treasury stock method) that
will be outstanding as of the Effective Date (assuming all equity is raised by
funding all Aggregate Backstop Commitments).


“Backstop TBM Trust” means a trust established by the Utility to monetize Tax
Benefits for the benefit of the Backstop Party and the Other Backstop Parties.


“Backstop TBM Trust Agreement” means a trust agreement by and between the
Reorganized Utility, the Backstop TBM Trust, and the Backstop TBM Trustee, in a
form reasonable acceptable to the holders of a majority of the Aggregate
Backstop Commitments, which shall provide for the periodic distribution of
assets of the Backstop TBM Trust to the holders of Backstop TBM Trust Interests.


“Backstop TBM Trust Interests” means interests in the Backstop TBM Trust.


“Backstop TBM Trustee” means an individual approved by a majority of the holders
of the Aggregate Backstop Commitments to serve as trustee of the Backstop TBM
Trust, and any successor thereto appointed pursuant to the Backstop TBM Trust
Agreement.


“Board” means the Board of Directors of PG&E.  With respect to any matter,
references to the Board include a committee of the Board that is duly authorized
to act with respect to such matter.


“Code” means the Internal Revenue Code of 1986, as amended.


“Determination Date” shall mean the earlier of (a) the first day of the
Confirmation Hearing and (b) if (i) the Per Share Price for a Permitted Equity
Offering is to be finally determined prior to such first day, the date of such
determination or (ii) if the exercise price of the Rights is finally determined
prior to such first day, the date of such determination.


“Normalized Estimated Net Income” shall mean, in each case with respect to the
estimated year 2021, (a) on a component-by-component basis (e.g., distribution,
generation, gas transmission and storage, and electrical transmission), the sum
of (i) the Utility’s estimated earning rate base for such component, times (ii)
the equity percentage of the Utility’s authorized capital structure, times
(iii) the Utility’s authorized rate of return on equity for such component, less
(b) the projected post-tax difference in interest expense or preferred dividends
for the entire company and the authorized interest expense or preferred
dividends expected to be collected in rates, less (c) the amount of the
Utility’s post-tax annual contribution to the Go-Forward Wildfire Fund.


20

--------------------------------------------------------------------------------



“Premium Clawback Event” shall mean (i) the date that the Backstop Party
terminates this Backstop Commitment Letter, or (ii) the date that PG&E
terminates the Backstop Commitment Letter pursuant to Section 6(c) or 6(d) of
the Backstop Commitment Letter.  Notwithstanding the foregoing, a Special
Premium Clawback Event shall not constitute a “Premium Clawback Event”.


“Prior Commitment Letter” means any equity backstop commitment letter executed
by the Company on either November 16, 2019 or December 6, 2019.


“Section 382” means Section 382 of the Code, or any successor provision or
replacement provision.


“Special Premium Clawback Event” means the date that the Backstop Party
terminates this Backstop Commitment Letter pursuant to either Section 5(l) or
Section 11(c).


“Tax Benefits” means the difference between (a) the income taxes actually paid
by the Reorganized Utility and (b) the income taxes that the Reorganized Utility
would have paid to the taxing authorities for such taxable year if the net
operating losses of the Utility and any deductions arising from the payment of
Wildfire Claims and Subrogation Claims were not available.


“Tax Receivable Agreement” means an agreement between the Reorganized Utility
and the Backstop TBM Trust pursuant to which the Reorganized Utility agrees to
deposit cash into the Backstop TBM Trust in an amount equal to all Tax Benefits
arising after the first $1.350 billion of Tax Benefits starting with fiscal year
2020.


“Tort Claimants RSA” means that Restructuring Support Agreement dated as of
December 6, 2019 among the Debtors, the Shareholder Proponents, the Official
Committee of Tort Claimants, and the law firms representing holders of fire
victim claims that are signatories thereto.


“Treasury Regulations” means final, temporary and proposed tax regulations
promulgated under the Code, as amended.




21

--------------------------------------------------------------------------------



Schedule 1


Backstop Commitment Letters




Backstop Party
Backstop Commitment Amount
(rounded to the nearest cent)
BG Backstop Partners, L.L.C.
$1,500,000,000.00
GoldenTree Asset Management LP, on behalf of certain funds and accounts for
which it serves as investment advisor
$1,150,000,000.00
Pentwater Capital Management LP, on behalf of certain of its managed funds
$777,777,777.77
Appaloosa LP, on behalf of the funds for which it acts as investment adviser
$750,000,000.00
Anchorage Capital Master Offshore, Ltd.
$575,000,000.00
Attestor Value Master Fund LP
$250,000,000.00
MFN Partners, LP
$500,000,000.00
Redwood Drawdown Master Fund II, L.P.
$140,145,104.00
Redwood Master Fund, Ltd.
$359,854,896.00
Abrams Capital Partners I, L.P.
$16,845,681.82
Abrams Capital Partners II, L.P.
$253,401,136.36
Whitecrest Partners, LP
$29,753,181.82
Knighthead Capital Management, LLC, solely on behalf of certain funds and
accounts it manages and/or advises
$400,000,000.00
Centerbridge Credit Partners Master, L.P.
$243,773,573.00
Centerbridge Special Credit Partners III, L.P.
$81,226,427.00
Blackbird Bay I LLC
$139,700,000.00
Blackbird Bay II LLC
$160,300,000.00
Redwood IV Finance 1, LLC
$60,000,000.00
TAO Finance 1, LLC
$140,000,000.00
Stonehill Capital Management, LLC, solely on behalf of certain funds and
accounts it manages and/or advises
$150,000,000.00
Soros Fund Management LLC, solely on behalf of certain funds it manages and/or
advises
$330,000,000.00
Silver Point Capital Fund, L.P.
$115,070,377.67
Silver Point Capital Offshore Master Fund, L.P.
$195,357,498.15
SPCP Access Holdings, LLC
$40,142,005.00
SPCP Institutional Group, LLC
$79,430,119.19
Cyrus Capital Partners, L.P., in its capacity as investment manager to and on
behalf of certain of its managed funds
$250,000,000.00




--------------------------------------------------------------------------------



First Pacific Advisors, LP, on behalf of certain funds and accounts it manages
$250,000,000.00
Steadfast Capital, L.P.
American Steadfast, L.P.
Steadfast International Master Fund Ltd.
$250,000,000.00
HBK Master Fund L.P.
$220,000,000.00
Monarch Alternative Capital LP, on behalf of its advisory clients and/or related
entities
$100,000,000.00
SteelMill Master Fund LP
$200,000,000.00
Owl Creek I, L.P.
$7,282,543.37
Owl Creek II, L.P.
$53,450,796.26
Owl Creek Overseas Master Fund, Ltd.
$108,323,077.15
Owl Creek SRI Master Fund, Ltd.
$5,943,583.22
Owl Creek Credit Opportunities Master Fund, L.P.
$50,000,000.00
Glendon Capital Management L.P.
$132,000,000.00
ValueAct Capital Management, L.P., solely on behalf of certain funds and
accounts it manages and/or advises
$150,000,000.00
The Mangrove Partners Master Fund, Ltd.
$125,000,000.00
683 Capital Partners, LP
$105,000,000.00
Leonard Ellis
$10,000,000.00
Governors Lane Master Fund LP
$100,000,000.00
Nokota Capital Master Fund, LP
$100,000,000.00
Caspian Capital LP, on behalf of its advisee funds
$90,000,000.00
Nut Tree Master Fund, LP
$100,000,000.00
AG Super Fund Master, L.P.
AG Cataloochee, L.P.
AG MM, L.P.
AG Corporate Credit Opportunities Fund, L.P.
$80,000,000.00
Solel Capital Partners Master Fund, L.P.
$75,000,000.00
Brigade Capital Management, LP, solely on behalf of certain funds and accounts
it manages and/or advises
$40,000,000.00
Columbus Hill Capital Management, L.P., solely on behalf of certain funds and
accounts it manages and/or advises
$40,000,000.00
Serengeti Asset Management, LP, on behalf of its managed funds and accounts
$40,000,000.00
Taal Capital Management LP
$40,000,000.00
CSS, LLC
$40,000,000.00
Whitefort Capital Master Fund, LP
$42,000,000.00
Zoe Partners, LP
$30,000,000.00
Irvin Schlussel
$2,500,000.00
Aryeh Master Fund, LP
$32,500,000.00



2

--------------------------------------------------------------------------------



GCM Grosvenor Special Opportunities Master Fund, Ltd
$25,000,000.00
Incline Global Management LLC
$25,000,000.00
Lightstone Parent LLC
$25,000,000.00
Madison Avenue International LP
$25,000,000.00
Tyndall Partners, L.P.
$10,000,000.00
Route One Investment Company, L.P.
$25,000,000.00
Jefferies LLC
$25,000,000.00
Latigo Partners, LP; on behalf of its managed accounts and affiliated entities
$20,000,000.00
Steel Canyon Partners, LP
$8,000,000.00
BHBL, LLC
$12,500,000.00
Dryden Capital, LLC solely on behalf of certain funds and accounts it manages
and/or advises
$3,250,000.00
D. E. Shaw Galvanic Portfolios, L.L.C.
$149,405,030.42
D. E. Shaw Kalon Portfolios, L.L.C.
$105,619,498.84
York Capital Management Global Advisors, LLC, on behalf of certain funds and/or
accounts managed or advised by it or its affiliates
$87,436,981.46
Lord, Abbett & Co. LLC
$67,144,315.35
Newtyn Management LLC, on behalf of its advisee funds and members
$40,075,283.17
Brookdale International Partners, L.P.
$13,115,547.22
Brookdale Global Opportunity Fund
$8,743,698.15
Tudor Trading I L.P.
$8,795,607.30
Tudor Riverbend Crossing Partners Portfolio Ltd.
$2,134,015.39
New Generation Limited Partnership
$1,890,824.72
New Generation Turnaround Fund (Bermuda) L.P.
$3,289,816.43
Little Oak Asset Management, LLC
$1,092,962.27
Schultze Master Fund, Ltd.
$728,641.51
Total
$12,000,000,000.00*



* Does not reflect rounding of individual commitments

3